DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated December 22, 2020 was submitted on March 22, 2021 and entered with the request for continued examination submitted on April 21, 2021.  Claims 20 and 29 were amended.  Claim 31 was added.  Claims 11-18 and 30 were canceled.  Claims 1-10, 19 and 28 were previously canceled.  Claims 20-27, 29 and 31 are currently pending.
The amendments to claim 20 have overcome the prior art rejections of claims 20-27 and 29 (¶¶ 15-45 of the Office Action).  These rejections have therefore been withdrawn.  Claims 20-27 and 29, however, are subject to a new grounds of rejection as detailed below.  New claim 31 has also been rejected as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-27, 29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 has been amended to recite providing a silicone consisting of a polymer base, a catalyst and a cross-linker in a form of part A and part B.  This subject matter not properly described in the application as filed.  The application describes that an LSR or an HCR can be provided as the silicone ([0018] of the application) but the application as filed does not describe LSR or HCR compositions consisting of the recited ingredients.  In fact, the application discloses that the LSR can be provided as a “self-adhesive LSR” ([0018] of the application).  As disclosed in the Seitz reference, self-adhesive LSRs contain adhesion promoters (pg. 65, ¶ spanning 1st and 2nd columns of Seitz).  Accordingly, claim 20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims 21-27, 29 and 31 depend either directly or indirectly from claim 20 and therefore also fail to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 20-22, 24, 26, 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz et al. (“Improvement of adhesion strength of self-adhesive silicone rubber on thermoplastic substrates – Comparison of an atmospheric pressure plasma jet (APPJ) and a Pyrosil® flame”, International Journal of Adhesion and Adhesives, Vol. 66, pp. 65-72, Dec. 2015) in view of Colas et al. (Chapter 7 - Silicones, Editors: Kayvon Modjarrad, Sina Ebnesajjad, In Plastics Design Library, Handbook of Polymer Applications in Medicine, 2013, cited in previous Office Action) and Drzal et al. (U.S. Patent No. 6,565,927 B1, cited in previous Office Action) as evidenced by Elastosil (ELASTOSIL® LR 3003/40 A/B Liquid Silicone Rubber (LSR), Wacker Chemie AG, https://www.wacker.com/h/en-us/medias/ELASTOSIL-LR-300340-AB-en-2021.03.23-v8.pdf).
Regarding claim 20, Seitz discloses a method for improving adhesion of a silicone on a surface of a thermoplastic (Abstract of Seitz), consisting of: providing the thermoplastic having a surface (Abstract of Seitz, thermoplastic substrate would necessarily have a surface being treated); treating the surface of the thermoplastic (Abstract of Seitz); providing a silicone consisting of a liquid silicone rubber or a high consistency silicone rubber (Abstract of Seitz, liquid silicone rubber; pg. 66, right column, 1st full ¶ of Seitz, Elastosil® LR3003/40 which is an LSR which does not contain adhesion promoters used as an LSR; claim only requires one of the recited silicone types); and applying the silicone on the treated surface of the thermoplastic (Abstract of Seitz).
Seitz does not specifically disclose that the liquid silicone rubber or high consistency rubber consists of a polymer base, a catalyst and a cross-linker in a form of part A and part B; mixing part A and part B prior to applying; and applying the silicone including the mixed part A and part B on the treated surface of the thermoplastic.  As established by Colas, however, HCRs and LSRs are usually supplied as two part kits (i.e., parts A and B) including a base polymer and a cross-linker which are combined prior to use (pg. 1139 of Colas).  In addition, Seitz discloses using Elastosil® LR3003/40 (Wacker AG, Germany) as an LSR (pg. 66, right column, 1st full ¶ of Seitz).  As evidenced by Elastosil, Elastosil® LR3003/40 includes part A and part B components and a platinum catalyst which are mixed prior to use (pg. 3 of Elastosil).  
Seitz does not specifically disclose treating the surface of the thermoplastic by irradiating the surface with Ultraviolet-C (UV-C) radiation.  Moreover, Seitz discloses treating the surface of the thermoplastic with a plasma jet and flame treatment (Abstract of Seitz).  According to Seitz, the treatment produces –OH groups on the substrate surface leading to stronger bonding of the silicone rubber (Abstract of Seitz).  Drzal discloses a method for improving adhesion on a surface of a thermoplastic comprising irradiating the surface of the thermoplastic with Ultraviolet-C (UV-C) radiation (col. 8, lines 45-58, surface exposed to UV wavelengths below 225 nm; col. 9, lines 7-15 of Drzal, filter used which transmits light in UVC region; [0012] of instant application, UV-C radiation includes wavelengths less than 225 nm).  According to Drzal, UV-C treatment of the thermoplastic surface produces oxygen functional groups including –OH on the surface making the treated surfaces more bondable (Abstract of Drzal; ¶ spanning cols. 23-24 of Drzal).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to treat the thermoplastic surface in the method of Seitz with UV-C radiation as taught by Drzal since Drzal discloses that such treatments were 
Regarding claim 21, Drzal discloses that the UV-C radiation is provided at a wavelength of 100 nm to 280 nm (col. 9, lines 7-15 of Drzal, filter used which transmits light having wavelengths of 170 nm and 280 nm).
Regarding claim 22, Drzal discloses: providing a radiation source for producing the UV-C radiation; and moving the radiation source over the surface of the thermoplastic for irradiating the surface (¶ spanning cols. 6-7 of Drzal, UV lamp or radiation source can be moved over substrate).
Regarding claim 24, Drzal discloses that the step of irradiating the surface of the thermoplastic further comprises a step of forming ozone while irradiating the surface, with the ozone interacting with the surface during the irradiation (col. 1, lines 22-24 of Drzal).
Regarding claim 26, Drzal discloses that the irradiation is carried out at an irradiation duration of three seconds to fifteen minutes (col. 17, lines 58-63 of Drzal, treatment times of 30 seconds to 4 minutes).
Regarding claim 27, Drzal discloses that the step of providing the thermoplastic further comprises selecting the thermoplastic from the group consisting of a glass fiber reinforced polyamide, a polycarbonate, a polypropylene, a methyl methacrylate acrylonitrile butadiene styrene, a methyl methacrylate and an acrylonitrile butadiene styrene (col. 8, lines 45-58 of Drzal, polypropylene and polycarbonate surfaces treated; claim only requires treatment of one of the recited thermoplastics).
Regarding claim 29, Seitz discloses that the step of applying the silicone comprises applying the silicone to the activated area using an injection molding process (pg. 66, right column, 2nd full ¶, FIG. 3 of Seitz).
Regarding claim 31, Seitz discloses the silicone is applied on the surface of the thermoplastic during vulcanization at a vulcanization temperature of at least 80 °F for at least 20 seconds (pg. 66, right column, 2nd full ¶, FIG. 3 of Seitz, tool; temperature of 200 ℃ or 180 ℃, curing time of 25 seconds).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Colas and Drzal as evidenced by Elastosil as applied to claim 20 above and further in view of Hoefer (UVC 500 Ultraviolet Crosslinker Brochure, 2004, cited in previous Office Action).
Regarding claim 23, Drzal discloses that the step of irradiating the surface of the thermoplastic comprises: providing an irradiation chamber having a closed space; and carrying out the step of irradiating within the closed space (FIG. 2 of Drzal) but does not specifically disclose that the irradiation chamber being darkened to the outside.  Hoefer discloses a UVC chamber having opaque walls and a door having a view window that blocks UV radiation and allows viewing while the unit is in operation while preventing exposure of the user to UV light (pg. 3 of Hoefer).  It would have been obvious to a person having ordinary skill in the art as of .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Colas and Drzal as evidenced by Elastosil as applied to claim 20 above and further in view of DeVoe (U.S. Patent Application Publication No. 2009/0227755 A1, cited in previous Office Action).
Regarding claim 25, Drzal does not specifically disclose that the step of irradiating the surface of the thermoplastic comprises: carrying out the irradiation at a radiation power of 2 W to 1000 W; and/or providing a low-pressure lamp as a radiation source and irradiating the surface using the low-pressure lamp.  Drzal, however, discloses using a UV-light source which generates optical energy having a wavelength of 160 to 500 nm (col. 3, lines 49-56 of Drzal).  DeVoe discloses a method of bonding a thermoplastic involving treating a surface with UV radiation (Abstract of DeVoe).  According to DeVoe, the source of UV radiation is a low-pressure mercury lamp which is a “highly efficient UV light source of low wavelength” wherein the main light emission of the lamp is at 253.7 nm and 184.9 nm ([0051] of DeVoe).  The UV light source of DeVoe is operated at a power of 50 Watts ([0060] of DeVoe).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a low-pressure mercury lamp at a power of 50 Watts as a UV light source in the modified method in order to provide a “highly efficient UV light source of low wavelength” as taught by DeVoe ([0051], [0060] of DeVoe).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Ziebell and Ou add adhesion promoters to the silicone polymer base and are therefore not a silicone consisting of an LSR or HCR as recited in claim 20 (¶ spanning pp. 7-8 of the amendment).  The Office Action, however, is no longer relying on Ziebell and Ou to address this limitation.  Rather, the Office Action is relying upon the newly cited Seitz reference which discloses a “standard” (i.e., unmodified) LSR which does not contain adhesion promoters (pg. 66, right column, 1st full ¶ of Seitz).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746